                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION


W. RODNEY COVINGTON                              §

VS.                                              §              CIVIL ACTION NO. 9:17-CV-202

WILLIAM STEPHENS, et al.,                        §

                           MEMORANDUM OPINION AND ORDER

        Plaintiff, W. Rodney Covington, an inmate confined at the Polunsky Unit with the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendants TDCJ

Director William Stephens and Warden T. Harris.

        The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends plaintiff’s claims against defendants TDCJ Director William

Stephens and Warden T. Harris be dismissed as frivolous and for failure to state a claim.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                              ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Partial Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.

      So Ordered and Signed
      Oct 18, 2018
